Citation Nr: 0102342	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-03 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a substantive appeal was timely filed from a 
rating decision denying entitlement to service connection for 
a prostate disorder.

2. Whether a substantive appeal was timely filed from a 
rating decision denying entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran had active service from October 1967 
to June 1970 and from June 1973 to January 1975.  At present, 
after remand to the RO for additional action, the veteran's 
case is once again before the Board for appellate review. 

The Board notes that, in March 2000, the veteran submitted 
additional evidence and statements which may be construed as 
an attempt to reopen his claim of entitlement to service 
connection for a prostate disorder and as an informal claim 
of entitlement to TDIU. Those matters are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. A rating decision in September 1994 denied entitlement to 
TDIU; the veteran did not file a timely substantive appeal 
of that determination.

2.  A rating decision in February 1997 denied entitlement to 
service connection for a prostate disorder; the veteran 
did not file a timely substantive appeal of that 
determination.

3. In December 1999, the Board remanded the veteran's case to 
the RO for adjudication of the issues of whether timely 
appeals were filed from the rating decisions denying 
entitlement to service connection for a prostate disorder 
and to TDIU.

4. In a July 2000 supplemental statement of the case, the RO 
determined that the veteran had failed to file timely 
appeals with respect to those issues, and notified the 
veteran of such determination.


CONCLUSIONS OF LAW

1. A timely substantive appeal not having been filed, the 
Board lacks jurisdiction to review the veteran's claim of 
entitlement to service connection for a prostate disorder.  
38 U.S.C.A. §§ 7105, 7108 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 (2000).

2. A timely substantive appeal not having been filed, the 
Board lacks jurisdiction to review the veteran's claim of 
entitlement to TDIU.  38 U.S.C.A. §§ 7105, 7108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Applicable Law.

The applicable law provides that the Board shall not 
entertain an application for review on appeal unless it 
conforms to the law.  See 38 U.S.C.A. § 7108 (West 1991 & 
Supp. 2000). An appeal from a determination by an agency of 
original jurisdiction to the Board consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  See 38 U.S.C.A. § 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 20.200 (2000).

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202 (2000).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.302(b) (2000).


II.  Service Connection for a Prostate Disorder.

With respect to the issue of service connection for a 
prostate disorder, in a March 1977 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for prostatitis.  Subsequently, in November 1996, 
the veteran submitted a reopened claim. The claim was again 
denied by a February 1997 rating decision.  On March 3, 1997, 
the RO sent to the veteran notification of the denial of 
service connection for a prostate disorder and advised him of 
his procedural and appellate rights.  A timely NOD was 
received by the RO in July 1997, and in October 1997, the RO 
issued a SOC containing the relevant laws and regulations.  
The veteran did not file a substantive appeal within 60 days 
from the date of the issuance of the SOC or within the 
remainder of the one-year period from the date of mailing of 
the notification of the denial of his claim (that is, by 
March 3, 1998).  No correspondence was received during that 
period of time from the veteran addressing the issue of 
service connection for a prostate disorder.  On July 14, 
1998, the veteran filed VA Form 9 (Appeal to Board of 
Veterans' Appeals), which was over 4 months after his time to 
file a timely substantive appeal had expired. Also, he did 
not submit a written statement contending that good cause 
existed warranting an extension of the 60-day time period for 
filing a substantive appeal prior to the expiration of that 
time limit.  See 38 U.S.C.A. § 7105(d) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.303 (2000).

Upon certification by the RO of the issue of entitlement to 
service connection for a prostate disorder, the veteran's 
claim came before the Board for appellate review.  However, 
upon a preliminary review of the claim, the Board determined 
that the record did not contain any indication that the 
veteran and his representative were either given notice of 
the issue of the timeliness of his substantive appeal on the 
issue of entitlement to service connection for a prostate 
disorder, or an opportunity to present written argument or to 
request a hearing to present oral argument on that question, 
under 38 C.F.R. § 20.203 (2000).  Therefore, the Board 
remanded the veteran's case to the RO for adjudication of the 
issue of whether a timely appeal was submitted with respect 
to the issue of service connection for a prostate disorder. 
In a July 2000 Supplemental Statement of the Case (SSOC), the 
RO determined that the veteran had failed to file a timely 
appeal with respect to the issue of entitlement to service 
connection for a prostate disorder, and notified the veteran 
of such determination.  The veteran has not presented any 
evidence to show that his substantive appeal was in fact 
timely filed.  

Because the veteran failed to timely perfect an appeal with 
respect to the issue of entitlement to service connection for 
a prostate disorder, the Board does not have jurisdiction to 
review the veteran's claim for service connection for a 
prostate disorder, and, pursuant to the Board's authority 
under 38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2000), the 
veteran's claim must be dismissed for failure to file a 
timely substantive appeal.

III.  TDIU.

In a September 1994 rating decision, the RO denied 
entitlement to TDIU.  In a supplemental statement of the case 
pertaining to another issue, which was sent to the veteran on 
October 6, 1994, the RO notified the veteran of the denial of 
his claim of entitlement to TDIU.  Also, in a letter dated 
October 26, 1994, the Director of the RO notified the 
veteran's Congressman that entitlement to TDIU had been 
denied.  Subsequently, as found by the Board in its December 
1995 decision, the veteran submitted a timely NOD in February 
1995.  On September 20, 1996, the RO issued a SOC on the 
issue of entitlement to TDIU, along with an attached letter 
concerning the time permitted to perfect an appeal.  However, 
the veteran did not file the required substantive appeal 
within 60 days from the date of the issuance of the SOC (that 
is, by November 20, 1996) or within the remainder of the one-
year period from the date of mailing of the notification of 
the appealed rating; no correspondence was received during 
that period of time from the veteran addressing the TDIU 
issue.  On February 7, 1997, the veteran filed VA Form 9 
(Appeal to Board of Veterans' Appeals) on the TDIU issue, 
which was more than 2 months after the time to appeal had 
expired.  The veteran did not submit a written statement 
contending that good cause existed warranting an extension of 
the 60-day time period for filing a substantive appeal prior 
to the expiration of that time limit.  See 38 U.S.C.A. § 
7105(d) (West 1991 & Supp. 2000); 38 C.F.R. § 20.303 (2000).

Upon certification by the RO of the issue of entitlement to 
TDIU, the veteran's claim came before the Board for appellate 
review.  However, upon a preliminary review of the claim, the 
Board determined that the record did not contain any 
indication that the veteran and his representative were 
either given notice of the issue of the timeliness of his 
substantive appeal on the issue of entitlement to TDIU, or an 
opportunity to present written argument or to request a 
hearing to present oral argument on that question, under 
38 C.F.R. § 20.203 (2000).  Therefore, the Board remanded the 
veteran's case to the RO for adjudication of the issue of 
whether a timely appeal was submitted with respect to the 
issue of entitlement to TDIU. In a July 2000 Supplemental 
Statement of the Case (SSOC), the RO determined that the 
veteran had failed to file a timely appeal with respect to 
the issue of entitlement to TDIU, and notified the veteran of 
such determination. The veteran has not presented any 
evidence to show that his substantive appeal was in fact 
timely filed.  

Because the veteran failed to timely perfect an appeal with 
respect to the issue of entitlement to TDIU, the Board does 
not have jurisdiction to review the veteran's claim for TDIU, 
and, pursuant to the Board's authority under 38 U.S.C.A. § 
7105(d)(3) (West 1991 & Supp. 2000), the veteran's claim must 
be dismissed for failure to file a timely substantive appeal.




ORDER

A timely substantive appeal not having been filed, the 
veteran's appeal on the issue of entitlement to service 
connection for a prostate disorder is dismissed.

A timely substantive appeal not having been filed, the 
veteran's appeal on the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities is dismissed.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

